IN THE SUPREME COURT, STATE OF WYOMING

                                        2022 WY 91

                                                                  April Term, A.D. 2022

                                                                        July 20, 2022

 JONATHAN RAY FISHBECK,

 Appellant
 (Defendant),

 v.                                                 S-22-0081

 THE STATE OF WYOMING,

 Appellee
 (Plaintiff).


  ORDER AFFIRMING THE DISTRICT COURT’S JUDGMENT AND SENTENCE
[¶ 1] This matter came before the Court upon its own motion following the filing of
Appellant’s pro se brief. Pursuant to a plea agreement, Appellant entered an unconditional
guilty plea to one count of felony stalking. Wyo. Stat. Ann. § 6-2-506(b)(e)(iv). The
district court imposed a sentence of three and one half to eight years. Appellant filed this
appeal to challenge the district court’s January 14, 2022, Sentence.

[¶ 2] On May 23, 2022, Appellant’s court-appointed appellate counsel filed a Motion to
Withdraw as Counsel, pursuant to Anders v. California, 386 U.S. 738, 744, 87 S.Ct. 1396,
1400, 18 L.Ed.2d 493 (1967). This Court subsequently entered an Order Granting Motion
for Extension of Time to File Pro Se Brief. This Court ordered that, on or before July 7,
2022, Appellant was permitted to file with this Court a pro se brief specifying the issues
he would like the Court to consider in this appeal. This Court also provided notice that,
after the time for filing a pro se brief expired, this Court would make its ruling on counsel’s
motion to withdraw and, if appropriate, make a final decision on this appeal. On July 6,
2022, Appellant filed a Motion of Defendant Pro Se Brief.

[¶ 3] Now, following a careful review of that pro se brief, the record and the Anders brief
submitted by appellate counsel, this Court finds that appellate counsel’s motion to
withdraw should be granted and the district court’s Sentence should be affirmed. It is,
therefore,

[¶ 4] ORDERED that the Wyoming Public Defender’s Office, court-appointed counsel
for Appellant Jonathan Ray Fishbeck, is hereby permitted to withdraw as counsel of record
for Appellant; and it is further

[¶ 5] ORDERED that the Campbell County District Court’s January 14, 2022, Sentence
be, and the same hereby is, affirmed.

[¶ 6] DATED this 20th day of July, 2022.

                                               BY THE COURT:

                                               /s/

                                               KATE M. FOX
                                               Chief Justice